Exhibit 10.5

--------------------------------------------------------------------------------

 

INTERCREDITOR AND SUBORDINATION AGREEMENT




This INTERCREDITOR AND SUBORDINATION AGREEMENT (“Agreement”), dated as of
September 4, 2009, is made by (1) MILL ROAD CAPITAL, L.P., a Delaware limited
liability company (the “Subordinated Creditor”), (2) PHYSICIANS FORMULA, INC., a
New York corporation (the “Borrower”) and (3) UNION BANK, N.A., as
administrative agent (the “Agent”) for the Lenders (as defined in the Credit
Agreement referred to below, the “Lenders”).


RECITALS


A.           The Borrower, the Lenders and the Agent have entered into that
certain Credit Agreement dated as of November 14, 2006, as amended by that
certain First Amendment to Credit Agreement dated as of July 8, 2008, that
certain Second Amendment to Credit Agreement dated as of September 9, 2008, that
certain Third Amendment to Credit Agreement dated as of December 5, 2008, that
certain Fourth Amendment to Credit Agreement dated as of March 30, 2009, that
certain Fifth Amendment to Credit Agreement dated as of July 29, 2009 and that
certain Sixth Amendment to Credit Agreement (the “Sixth Amendment”) dated as of
even date herewith (as so amended, the “Credit Agreement”).  Pursuant to the
Sixth Amendment, the Agent and the Lenders have agreed to waive certain Events
of Default, and amend certain provisions of the Credit Agreement, as requested
by the Borrower and as more fully set forth therein.


B.           In connection with the Credit Agreement, the Borrower has executed
in favor of the Agent a Security Agreement, pursuant to which the Borrower has
assigned, pledged and granted to the Agent a security interest in certain
collateral as described therein (as it may be amended, modified, supplemented or
restated from time to time, the “Senior Security Agreement”).  Capitalized terms
used herein and not defined shall have the meanings assigned to them in the
Credit Agreement.


C.           Concurrently herewith, the Borrower is entering into that certain
Term Loan Agreement dated as of even date herewith between the Borrower and the
Subordinated Creditor (the “Subordinated Loan Agreement”) and that certain Term
Note dated as of even date herewith, executed by the Borrower in favor of the
Subordinated Creditor in the face amount of $4,200,000 (the “Subordinated
Note”), pursuant to which the Subordinated Creditor is concurrently herewith
making a term loan in such amount on a subordinated basis to the Borrower (the
“Subordinated Loan”).  The Subordinated Loan will be secured, on a subordinate
basis, by that certain Security Agreement dated as of even date herewith,
executed by the Borrower and certain of its Subsidiaries in favor of the
Subordinated Creditor (the “Subordinated Security Agreement”). In addition,
Holdings and certain of the Subsidiaries will execute, in favor of the
Subordinated Creditor, those certain Subordinated Guarantees dated as of even
date herewith (the “Subordinated Guarantees”), and Holdings will execute, in
favor of the Subordinated Creditor, that certain Subordinated Pledge Agreement
dated as of even date herewith in favor of the Subordinated Creditor (the
“Subordinated Pledge Agreement”).


D.           It is a condition precedent to the effectiveness of the Sixth
Amendment that the Subordinated Creditor and the Borrower shall have executed
and delivered this Agreement in favor of the Agent.

 
 

--------------------------------------------------------------------------------

 

Accordingly, the parties hereto agree as follows:


AGREEMENT


SECTION 1.  Definitions.


“Blockage Notice”:  written notice of a Non-Payment Default given by the Agent
to Subordinated Creditor.


“Non-Payment Default”:  any Event of Default other than a Payment Default.


“Obligors”:  collectively, the Borrower, Holdings and the Subsidiaries.


“Payment Default”:  an Event of Default with respect the payment of principal,
interest, fees, expenses or other amounts payable under the Credit Agreement or
the other Loan Documents.


“Secured Parties”:  the Agent, the Lenders and each counterparty to a Hedging
Agreement entered into pursuant to the Credit Agreement, provided that such
counterparty is a Lender or an affiliate of a Lender.


“Subordinated Debt”:  all debt, liabilities and obligations of the Obligors to
the Subordinated Creditor, whether now existing or hereafter arising, under or
relating to the Subordinated Debt Documents, all interest on such debt and any
and all fees, indemnifications or other liabilities incurred in connection
therewith.


“Subordinated Debt Documents”:  the Subordinated Loan Agreement, the
Subordinated Note, the Subordinated Security Agreement, the Subordinated
Guarantees and the Subordinated Pledge Agreement and any other documents,
agreements or instruments executed in connection therewith from time to time.


“Subordinated Liens”:  any pledge, charge, hypothecation, assignment, lien,
security interest or other encumbrance existing or created in support of the
Subordinated Debt, including those created by the Subordinated Security
Agreement and the Subordinated Pledge Agreement.


SECTION 2.  Agreement To Subordinate.  The Subordinated Creditor and the
Obligors represent and agree that (i) the Subordinated Debt (including, without
limitation, interest accruing after the filing of a petition initiating any
proceeding referred to in Section 4(a) hereof), is and shall be unconditionally
subordinate, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full in cash of all obligations of the Obligors
now or hereafter existing to the Secured Parties under the Loan Documents and
any other documents or instruments executed in connection therewith, including
but not limited to principal, interest (including, without limitation, interest
as provided in the Credit Agreement after the filing of a petition initiating
any proceeding referred to in Section 4(a) hereof), fees, expenses (including
attorneys’ fees and expenses) or otherwise (such obligations being called the
“Obligations”) and (ii) the Subordinated Liens are and shall be junior and
unconditionally subordinate to all Liens in favor of the Agent or any Lender and
securing any part of the Obligations.  For the purposes of this Agreement, the
Obligations shall not be deemed to have been paid in full until and unless the
holders or owners of the Obligations shall have received indefeasible payment in
full in cash, and all Commitments and Letters of Credit shall have expired or
been terminated.

 
2

--------------------------------------------------------------------------------

 

SECTION 3.  No Payment on the Subordinated Debt, Etc.  (a)  Except as set forth
in Sections 3(b) and 3(c) below, the Subordinated Creditor agrees not to ask
for, demand, sue for, take or receive from any Obligor, directly or indirectly,
in cash or other property, by setoff or in any other manner (including, without
limitation, from or by way of collateral, including by way of any Subordinated
Lien), or commence (or join with any other creditor in commencing) any
proceeding against any Obligor (including any bankruptcy, insolvency or similar
proceeding) for, payment of all or any of the Subordinated Debt, or accelerate
all or any portion of the Subordinated Debt, or exercise or seek to exercise any
rights or remedies with respect to any Subordinated Lien or institute any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure), unless and until the Obligations shall have been paid in full.


(b)           Notwithstanding the foregoing Section 3(a), the Borrower may pay
in cash, on final maturity of the Subordinated Debt (which shall be not earlier
than the first to occur of (i) the 90th day after the Sixth Amendment Effective
Date and (ii) the date the New Financing is funded in full) and the Subordinated
Creditor may receive, the outstanding principal amount of the Subordinated Debt
and all interest accrued thereon under the Subordinated Note (provided that the
rate of interest applicable to the Subordinated Debt shall not at any time
exceed 15.0% per annum plus, if applicable, interest at the default rate
contemplated by Section 4.5 of the Subordinated Loan Agreement on the date
hereof (the “Default Rate”)), so long as (i) no Default has occurred and is
continuing at the time of such payment and the Borrower has provided to the
Agent a Covenant Compliance Certificate to such effect and (ii) concurrently
with such payment, the Borrower is receiving an equity contribution or the
proceeds of replacement subordinated debt in an amount at least equal to
$4,200,000 plus interest and any other amounts required to satisfy the
Subordinated Debt in full (the “New Financing”), on terms and conditions
acceptable to the Agent.


(c)           Notwithstanding the foregoing Section 3(a), but subject to Section
3(b), the Subordinated Creditor may exercise its rights and remedies under the
Subordinated Debt unless (i) a Nonpayment Default has occurred and is continuing
and the Agent has given a Blockage Notice to the Subordinated Creditor, and
fewer than 180 days have elapsed since the giving of such notice or (ii) a
Payment Default has occurred and is continuing and the Agent has given a
Blockage Notice to the Subordinated Creditor; provided that the foregoing shall
not prohibit or limit the accruing of interest on the Subordinated Debt at the
Default Rate.  In no event shall the Subordinated Creditor exercise any rights
or remedies against any Obligor (except for the accrual of interest at the
Default Rate as set forth in the previous sentence) without first providing the
Agent with 30 days’ prior written notice describing the event(s) of default that
have occurred under the Subordinated Debt Documents and the action(s) the
Subordinated Creditor plans to take with respect to them.


SECTION 4.  In Furtherance of Subordination.  The Subordinated Creditor agrees
as follows:


(a)           Upon any distribution of all or any of the assets of any Obligor
to creditors of any Obligor upon its dissolution, winding up, liquidation,
arrangement, or reorganization, whether in any bankruptcy, insolvency,
arrangement, reorganization or receivership proceedings or upon any assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of any Obligor or otherwise, any payment or distribution of any kind
(whether in cash, property or securities) that otherwise would be payable or
deliverable upon or with respect to the

 
3

--------------------------------------------------------------------------------

 

Subordinated Debt shall be paid or delivered directly to the Agent for
application (in the case of cash) to or as collateral (in the case of non-cash
property or securities) for the payment or prepayment of the Obligations until
the Obligations shall have been paid in full.


(b)           If any proceeding referred to in subsection (a) above is commenced
by or against any Obligor at any time prior to payment of the Obligations in
full:


(i)           the Agent is hereby irrevocably authorized and empowered (in its
own name or in the name of the Subordinated Creditor or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in subsection (a) above and give acquittance therefore,
and to file claims and proofs of claim and take such other action (including,
without limitation, voting the Subordinated Debt or enforcing any Subordinated
Lien) as the Agent may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of the Secured Parties hereunder;
and


(ii)           the Subordinated Creditor shall duly and promptly execute and
deliver to the Agent such powers of attorney, assignments or other instruments
as it may reasonably request in order to enable the Agent to enforce any and all
claims with respect to, and any security interests and other liens securing
payment of, the Subordinated Debt.


(c)           All payments or distributions upon or with respect to the
Subordinated Debt that are received by the Subordinated Creditor contrary to the
provisions of this Agreement shall be received in trust for the benefit of the
Agent, shall be segregated from other funds and property held by the
Subordinated Creditor and shall be forthwith paid over to the Agent for the
benefit of the Secured Parties in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Obligations in accordance, at such times and in such manner as
the Agent shall elect.


(d)           The Subordinated Creditor will not contest, protest or object to
any foreclosure proceeding or other action brought by the Agent, whether in
conjunction with a proceeding referred to in Section 4(a) or otherwise, or any
other exercise by the Agent of any rights and remedies relating to the
Collateral or the Guarantor Collateral or otherwise under or in connection with
the Loan Documents.  The Agent and the Lenders shall have the right to enforce
rights, exercise remedies (including set-off and the right to credit bid their
debt) and make, in connection with such enforcement or exercise, determinations
regarding the release, disposition, or restrictions with respect to the
Collateral or the Guarantor Collateral without any consultation with or the
consent of the Subordinated Creditor.  The Subordinated Creditor hereby waives
any and all rights it may have as a junior lien creditor or otherwise to object
to the manner in which the Agent seeks to enforce or collect the Obligations or
the Liens securing the Obligations (so long as any such enforcement or
collection is conducted in accordance with applicable law), regardless of
whether any action or failure to act by or on behalf of the Agent is adverse to
the interest of the Subordinated Creditor.


(e)           If, in connection with

 
4

--------------------------------------------------------------------------------

 

(i)           the exercise of any right or remedy by the Agent in respect of the
Collateral or the Guarantor Collateral, including any sale, lease, exchange,
transfer or other disposition of any such Collateral or Guarantor Collateral; or


(ii)          any sale, lease, exchange, transfer or other disposition of any
Collateral or Guarantor Collateral permitted under the terms of the Loan
Documents (whether or not an Event of Default has occurred and is continuing);


the Agent, for itself or on behalf of any of the Lenders, releases any of its
Liens on any part of the Collateral or the Guarantor Collateral, in each case
other than in connection with the payment in full of the Obligations, then the
Liens, if any, of the Subordinated Creditor on such Collateral or Guarantor
Collateral shall be automatically, unconditionally and simultaneously released,
and the Subordinated Creditor promptly shall execute and deliver, at the expense
of the Borrower, to the Agent such termination statements, releases and other
documents as the Agent may request to effectively confirm such release.


(f)           The Subordinated Creditor agrees not to initiate, prosecute or
participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Obligations or any Liens
securing the Obligations.


(g)           The Agent is hereby authorized to demand specific performance of
this Agreement, whether or not the Obligors shall have complied with any of the
provisions hereof applicable to them, at any time when the Subordinated Creditor
shall have failed to comply with any of the provisions of this Agreement
applicable to the Subordinated Creditor.  The Subordinated Creditor hereby
irrevocably waives any defense, based on the adequacy of a remedy at law, that
might be asserted as a bar to such remedy of specific performance.


SECTION 5.  Rights of Subrogation.  The Subordinated Creditor agrees that no
payment or distribution to the Agent pursuant to the provisions of this
Agreement shall entitle the Subordinated Creditor to exercise any rights of
subrogation in respect thereof until the Obligations shall have been paid in
full.


SECTION 6.  Further Assurances.  The Subordinated Creditor and each Obligor
will, at its expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Agent may request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable the Agent to exercise and enforce its rights and remedies hereunder.


SECTION 7.  No Change in or Disposition of Subordinated Debt.  The Subordinated
Creditor will not:


(a)           sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt unless such purchaser, assignee or secured party agrees in
writing to be bound by the terms of this Agreement; or


(b)           without the prior written consent of the Agent, permit any
amendment or modification to the Subordinated Debt Documents that is
inconsistent with the terms of this Agreement or the other Loan Documents or
that could reasonably be expected to materially

 
5

--------------------------------------------------------------------------------

 

adversely affect the interests of the Secured Parties.


SECTION 8.  Agreement by Obligors.  The Obligors agree that they will not make
any payment of any of the Subordinated Debt, or take any other action, in
contravention of the provisions of this Agreement.


SECTION 9.  Obligations Hereunder Not Affected.  All rights and interests of the
Secured Parties hereunder and all agreements and obligations of the Subordinated
Creditor and the Obligors under this Agreement, shall remain in full force and
effect irrespective of:


(a)           any lack of validity or enforceability of any document evidencing
or securing the Obligations;


(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure from any document evidencing the Obligations;


(c)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or


(d)           any other circumstances that might otherwise constitute a defense
available to, or a discharge of, the Subordinated Creditor in respect of this
Agreement.


This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of the Obligations is rescinded or must otherwise
be returned by the Agent and/or any other Secured Party upon the insolvency,
bankruptcy or reorganization of any Obligor or otherwise, all as though such
payment had not been made.


SECTION 10.  Waiver.  Each of the Subordinated Creditor and each Obligor hereby
waives promptness, diligence, notice of acceptance and any other notice with
respect to any of the Obligations and this Agreement and any requirement that
the Agent and/or any other Secured Party exhaust any right or take any action
against the Obligors or any other Person or any collateral.  The Subordinated
Creditor hereby waives any right it may have to require the Agent to deliver to
it, or otherwise account for, any property pledged to the Agent for the benefit
of the Secured Parties upon any repayment of the Obligations in full, it being
understood that in the event of any such repayment, the Agent may release its
Liens and forward any such property to the Borrower or to any other party Agent
deems appropriate.


SECTION 11.  Representations, Warranties and Covenants.  (a)   Each Obligor and
the Subordinated Creditor hereby represents, warrants and covenants for the
benefit of the Secured Parties as follows:


(i)           There exists no default in respect of the Subordinated Debt.


(ii)           Upon the making of the Subordinated Loan, the Subordinated
Creditor will own the Subordinated Debt free and clear of any lien, security
interest, charge or encumbrance.

 
6

--------------------------------------------------------------------------------

 

(iii)           The proceeds of the Subordinated Loan shall be used by the
Borrower solely for its general corporate purposes.


(b)           The Subordinated Creditor, each Obligor and the Agent further
represents and warrants, as to itself, for the benefit of the Secured Parties
and the Subordinated Creditor, as applicable, as follows:


(i)           Such Person has the legal power and authority to execute, deliver
and perform its obligations under this Agreement.  This Agreement has been duly
authorized by all necessary legal action on the part of such Person.


(ii)           This Agreement is the legal, valid and binding obligation of such
Person enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


(iii)           The execution, delivery and performance by such Person of this
Agreement does not contravene any law, regulation, order or contractual
restriction binding on or affecting such Person and does not result in or
require the creation of any lien, security interest or other charge or
encumbrance.


SECTION 12.  Bailee for Perfection.  The Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees), to the extent that possession thereof is taken to
perfect a Lien thereon under the Uniform Commercial Code (such Collateral being
the “Pledged Collateral”) for the benefit of and on behalf of the Secured
Parties and the Subordinated Creditor and any assignee solely for the purpose of
perfecting the security interest in the Pledged Collateral granted under the
Loan Documents and the Subordinated Debt Documents.


(a)           The Agent shall have no obligation whatsoever to the Subordinated
Creditor to ensure that the Pledged Collateral is genuine or owned by any of the
Obligors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 12.  The duties or responsibilities of the Agent under
this Section 12 shall be limited solely to holding the Pledged Collateral as
bailee in accordance with this Section 12 and delivering the Pledged Collateral
upon payment in full of the Obligations as provided in paragraph (d) below.


(b)           The Agent shall not have by reason of the Subordinated Debt
Documents, this Agreement or any other document a fiduciary relationship in
respect of the Subordinated Creditor, and the Subordinated Creditor hereby
waives and releases the Agent from all claims and liabilities arising pursuant
to the Agent’s role under this Section 12 as gratuitous bailee and gratuitous
agent with respect to the Collateral.  It is understood and agreed that the
interests of the Agent and the Subordinated Creditor may differ and the Agent
shall be fully entitled to act in its own interest without taking into account
the interests of the Subordinated Creditor.


(d)           Upon payment of the Obligations in full, the Agent shall deliver
the remaining Pledged Collateral in its possession (if any) together with any
necessary endorsements

 
7

--------------------------------------------------------------------------------

 

(such endorsement shall be without recourse and without any representation or
warranty), first, to the Subordinated Creditor to the extent the Subordinated
Debt remains outstanding, and second, to the Borrower to the extent no
Subordinated Debt remains outstanding (in each case, so as to allow such Person
to obtain possession or control of such Pledged Collateral), or in any event as
a court of law may otherwise order.


SECTION 13.  Right to Purchase Obligations. 
(a)   The Subordinated Creditor shall have an option, exercised by delivery of
written notice by the Subordinated Creditor to the Agent (a "Purchase Notice")
to purchase all (but not less than all) of the Obligations (at the "Purchase
Price" referred to below) from the Agent and the  Lenders, such purchase to be
consummated within the ten Business Day period (the “Purchase Period”) after
delivery of the Purchase Notice to the Agent.  The Purchase Notice shall be
irrevocable.  Each of the Obligors and the Secured Parties agree to promptly and
in good faith execute and deliver an Assignment and Acceptance, and do such
other acts as may be reasonably requested to consummate this purchase within the
Purchase Period.


(b)           On the date specified by the Subordinated Creditor in the Purchase
Notice (which shall be within the Purchase Period), the Agent and the Lenders
shall sell to the Subordinated Creditor pursuant to an appropriately executed
Assignment and Acceptance, without recourse or warranty except as specified in
such form Assignment and Acceptance, and the Subordinated Creditor shall
purchase from the Agent and the Lenders all (but not less than all) of
the Obligations.


(c)           Upon the date of such purchase and sale, the Subordinated Creditor
shall (a) pay to the Agent as the purchase price therefor (the "Purchase Price")
the full amount of all the Obligations then outstanding and unpaid, (b)  furnish
cash collateral to the Agent to secure the Agent and the Lenders with respect
to  obligations under Letters of Credit, in an amount equal to the aggregate
undrawn face amount of any issued and outstanding Letters of Credit and, in any
event, use commercially reasonable efforts to replace all of such letters of
credit with letters of credit issued by or for the account of the Subordinated
Creditor, and (c) agree to reimburse the Agent and the Lenders for any loss,
cost, damage or expense (including reasonable attorneys' fees and legal
expenses) in connection with any commissions, fees, costs or expenses related to
any  Letters of Credit and any checks or other payments provisionally credited
to the Obligations, as to which the Agent or any  Lender has not yet received
final payment.


SECTION 14.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by the Subordinated Creditor or the
Borrower herefrom shall in any event be effective unless the same shall be in
writing and signed by the Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


SECTION 15.  Notices.  All notices, requests and demands or other communications
hereunder to be effective shall be in writing (including by facsimile), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or 3 days after being deposited in the
United States mail, certified and postage prepaid and return receipt requested,
or, in the case of facsimile notice, when received, in each case addressed as
follows:  if to the Subordinated Creditor, to it at its address or facsimile
number set forth on the signature page hereof; if to the Borrower or the Agent,
to it at its address set forth in the Credit Agreement; or, as to any Person, to
it at such other address as shall be designated by

 
8

--------------------------------------------------------------------------------

 

such Person in a written notice to the other Persons.


SECTION 16.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


SECTION 17.  Continuing Agreement; Assignment.  This Agreement is a continuing
agreement and shall (i) remain in full force and effect until the Obligations
shall have been paid in full, (ii) be binding upon the Subordinated Creditor and
the Borrower and their respective successors and assigns and (iii) inure to the
benefit of and be enforceable by the Agent and/or any other Secured Party and
their successors, transferees and assigns.


SECTION 18.  Consent to Jurisdiction; Disputes.  (a)  Each party hereto hereby
irrevocably and unconditionally


(i)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of California, the courts of the United States of America
for the Central District of California, and appellate courts from any thereof;


(ii)           consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;


(iii)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any party at its
address set forth in Section 15;


(iv)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and


(v)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any punitive damages.


(b)      ALL CLAIMS, CAUSES OF ACTION AND OTHER DISPUTES CONCERNING THIS
AGREEMENT (EACH A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY
JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE.  THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE.  IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
REFEREE SHALL BE APPOINTED BY A COURT HAVING JURISDICTION.  THE REFEREE SHALL

 
9

--------------------------------------------------------------------------------

 

REPORT A STATEMENT OF DECISION TO THE COURT.  NOTHING IN THIS PROVISION SHALL
LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES,
FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.  THE PARTIES SHALL
BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS
OTHERWISE.  THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION AND ENFORCEABILITY OF THIS PROVISION.  THE PARTIES
ACKNOWLEDGE THAT CLAIMS WILL NOT BE ADJUDICATED BY A JURY.


SECTION 19.  Attorneys’ Fees and Costs.  The Subordinated Creditor shall
reimburse the Agent and any other Secured Party for all attorneys’ fees, costs
and expenses incurred by the Agent or any other Secured Party in connection with
the enforcement of the Agent’s and any other Secured Party’s rights against the
Subordinated Creditor under this Agreement, including, without limitation,
attorneys’ fees, costs and expenses for trial, appellate proceedings,
out-of-court negotiations and settlements.  Borrower agrees to reimburse the
Subordinated Creditor for any such attorneys’ fees, costs and expenses paid by
the Subordinated Creditor to the Agent or any other Secured Party in accordance
with this Section 19, subject to Section 13.3 of the Subordinated Loan
Agreement.


SECTION 20.  Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA (WITHOUT REFERENCE TO ITS
CHOICE OF LAW RULES).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, as of the date first above written.



 
SUBORDINATED CREDITOR:
           
MILL ROAD CAPITAL, L.P.
                   
By:
Charles Goldman
   
Name:
Charles Goldman
   
Title:
Managing Director
                   
Address for Notices to Subordinated Creditor:
           
Two Soundview Drive
   
Greenwich, CT 06830
   
Facsimile:
203-621-3280
   
Attention:
Thomas Lynch
                           
AGENT:
           
UNION BANK, N.A.
           
By:
/s/ T. Kevin Powells
   
Name:
T. Kevin Powells
   
Title:
Vice President
                           
BORROWER:
           
PHYSICIANS FORMULA, INC.
           
By:
/s/ Jeffrey Rogers
   
Name:
Jeffrey Rogers
   
Title:
President
 


 
S-1

--------------------------------------------------------------------------------

 
 

 
OBLIGORS:
                   
PHYSICIANS FORMULA HOLDINGS, INC.
           
By:
/s/ Jeffrey Rogers
   
Name:
Jeffrey Rogers
   
Title:
President
                           
PHYSICIANS FORMULA COSMETICS, INC.
           
By:
/s/ Jeffrey Rogers
   
Name:
Jeffrey Rogers
   
Title:
President
                   
PHYSICIANS FORMULA DRTV, LLC
           
By:
/s/ Jeffrey Rogers
   
Name:
Jeffrey Rogers
   
Title:
President
 

  

  
S-2

--------------------------------------------------------------------------------